DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-4, 6-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakemura et al (US 2007/0241655).
As to claim 1, Sakemura et al disclose (fig. 26) a light emitting device (electron emitting device) comprising: a base material (12) mounted on a wiring substrate (10); a light emitting element array (S) provided on the base material (12); a first conductive pattern (15) provided on the surface of the base material (12), the first conductive pattern (15) including a first facing region (15a) connected to the light emitting element array (S), the first facing region (15a) being along a side surface of the light emitting element array (S) and facing to the light emitting element array (S), and a first extending region (11) extended beyond the first facing region (15a), (paragraphs [0108], [0110], [0113]); and (fig. 22) a plurality of penetrating members (14) penetrating the base material (12) from the first conductive pattern (15) to a back surface side (lower side) of the base material (12), each penetrating member (14) being connected to the first facing region (15a) or the first extending region (11), (paragraphs [0076]-[0078]).
As to claim 2, Sakemura et al disclose (fig. 26) a light emitting device (electron emitting device) further comprising a circuit element (20, 30) provided adjacent to the light emitting element array (S) in a direction in which the first conductive pattern (15) extends, wherein the first extending region (15a) extends to a position facing at least a part of the circuit element (20, 30), (paragraphs [0109], [0111]).
As to claim 3, Sakemura et al disclose (fig. 26) a light emitting device (electron emitting device), further comprising a second conductive pattern (13) provided on the surface of the base material (12) opposite to the first conductive pattern (15) with respect to the light emitting element array (S), (fig. 22) the second conductive pattern (13) including a second facing region (13a) facing the light emitting element array (S), and a second extending region (bridge portions) extended beyond the second facing region (13a) to the circuit element side (20, 30), wherein at least a part of the circuit element (20, 30) is provided between the first extending region (13a) and the second extending region (bridge portions), (paragraphs [0076], [0078], [0109]-[0111]).
As to claim 4, Sakemura et al disclose (fig. 1) a light emitting device (electron emitting device) wherein the circuit element (20) is a photoelectric conversion element (21) that receives light (light) emitted from the light emitting element array (S), (paragraphs [0108]-[0109], [0112] [0113]). 
As to claim 6, Sakemura et al disclose (fig. 26) a light emitting device (electron emitting device) wherein the circuit element (20, 30) is a capacitor (capacitor) that supplies current (Id) to the light emitting element array (S), (paragraphs [0035], [0108]-[0111]).
As to claim 7, Sakemura et al disclose (fig. 26) a light emitting device (electron emitting element) further comprising a back surface side conductive pattern (ES) provided on the back surface of the base material (12) wherein (fig. 22) the penetrating member (14) connects the first conductive pattern (15) with the back surface side conductive pattern (ES) as illustrated in figure 26, (paragraphs [0076], [0099], [0110]). 
As to claim 8, Sakemura et al disclose (fig. 26) a light emitting device (electron emitting device) further comprising a plurality of wirings (wiring) connecting the light emitting element array (S) and the first conductive pattern (15), each wiring (wiring) being connected to the first facing region (15a) or the first extending region (11), (paragraphs [0075]-[0078], [0110]).
As to claim 9, Sakemura et al disclose (fig. 26) a light emitting device (electron emitting device) wherein the plurality of wirings (wiring) are connected onto the first conductive pattern (15) in a row shape, and (fig. 22) the plurality of penetrating members (14) are provided to overlap (intersect) the row shaped regions, (paragraphs [0078], [0099], [0110]).
As to claim 10, Sakemura et al disclose (fig. 26) a light emitting device (electron emitting device) wherein connection points (bridge portions) of the penetrating members (14) to the first conductive pattern (15) overlap (intersect) connection points (bridge portions) of the wirings (wiring) to the first conductive pattern (15), (paragraphs [0078], [0099], [0110]).
As to claim 11, Sakemura et al disclose (fig. 22) a light emitting device (electron emitting device) wherein a number of the penetrating members (14) is greater than a number of the wirings (wiring), (paragraphs [0075]-[0078]).  
As to claim 12, Sakemura et al disclose (fig. 25) a light emitting device (electron emitting element) wherein a total of cross-sectional areas (cross-sectional) of the plurality of penetrating members (14) is larger than a total of cross-sectional areas (cross-sectional) of the plurality of wirings (wirings), (paragraph [0106]).
As to claim 13, Sakemura et al disclose (fig. 26) a light emitting device (electron emitting element) wherein the light emitting element array (matrix structure) includes a plurality of light emitting elements (S), and a shape of a region where the light emitting elements (S) are aligned in the light emitting element array (matrix structure) has a side in a direction along the first conductive pattern (15) that is longer than a side of the light emitting element array (matrix structure) in a direction intersecting (intersects) with the first conductive pattern (15), (paragraphs [0027], [0110]). 
As to claim 14, Sakemura et al disclose (fig. 26) a light emitting device (electron emitting element) wherein the plurality of light emitting elements (S) are connected in parallel (parallel) with each other, (paragraphs [0110]).
As to claim 15, Sakemura et al disclose (fig 26) a light emitting device (electron emitting element) wherein the base material (12) is formed of ceramic (ceramic), (paragraph [0029]).
As to claim 16, Sakemura et al disclose (fig. 27) a light emitting device (electron emitting device) further comprising an identification display region (image display array) provided adjacent to the light emitting element array (matrix structure) in a direction in which the first conductive pattern (15) extends (extends), wherein the first extending region (11) extends (extend) to a position facing at least a part of the identification display region (image display array), (paragraphs [0114]-[0115]).
As to claim 17, Sakamura et al disclose (fig. 27) a light emitting device (electron emitting element) wherein the identification display region (image display array) displays at least one of characters (R, G, B) identifying an own device (1) and the other devices (4), (paragraphs [0114]-[0115]).
As to claim 18, Sakemura et al disclose (fig. 27) an optical device (flat panel display device) comprising the light emitting device (electron emitting device) and a three-dimensional sensor (21) that receives reflected light (object light) that is emitted from the light emitting element array (S) of the light emitting device (electron emitting device) and reflected (object light) by an object (object) to be measured, wherein the three-dimensional sensor (21) outputs a signal (Ie) corresponding to a period from a time when the light (light) is emitted from the light emitting element array (S) to a time when the light (light) is received by the three-dimensional sensor (21), (paragraphs [0109], [0114]-[0115]). 
As to claim 19, Sakemura et al disclose (fig. 27) an information processing device (electron emission device) comprising the optical device (flat panel display), and a shape specifying unit (21) that specifies a three-dimensional shape of the object (object) to be measured based on the reflected light (object light) that is emitted (emitted) from the light emitting element array (S) reflected by the object (object) to be measured, and received by the three-dimensional sensor (21) of the optical device (flat panel display), (paragraphs [0109], [0114]-[0115]).
As to claim 20, Sakemura et al disclose (fig. 27) an information processing device (electron emission device), further comprising an authentication processing unit (3R, 3B, 3G) that performs authentication processing related to use of the own device (1) based on a specific result (B, G, R) in the shape specifying unit (21), (paragraphs [0109, 0114]-[0115]).
Claim Rejections - 35 USC § 103
23. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

24. 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sakemura et al (US 2007/0241655) in view of Shimizu (US 2018/0188610).
25. 	As to claim 5, Sakemura et al disclose (fig. 26) a light emitting device (electron emitting device) comprising the photoelectric conversion element (21), (paragraphs [0109], [0113]). Sakamura fail to disclose further comprising a light diffusion member provided above the light emitting element array and the photoelectric conversion element, the light diffusion member being configured to diffuse light emitted from the light emitting element array. Shimizu further disclose comprising a light diffusion member (19) provided above the light emitting element array (17), the light diffusion member (19) being configured to diffuse (diffuse) light (light) emitted from the light emitting element array (17), (paragraphs [0064], [0077]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sakemura et al to include further comprising a light diffusion member provided above the light emitting element array and the photoelectric conversion element, the light diffusion member configured to diffuse light emitted from the light emitting element array as taught by Shimizu in order to function as pseudo light sources, (paragraph [0077] to Shimizu). 
Conclusion
26. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878





/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878